



Exhibit 10.5
THIRD AMENDMENT TO
TRANSPORTATION SERVICES AGREEMENT


THIS THIRD AMENDMENT TO TRANSPORTATION SERVICES AGREEMENT (the “Amendment”) is
effective as of January 1, 2017, by and between HARDIN STREET TRANSPORTATION
LLC, a Delaware limited liability company (“HST”), and MARATHON PETROLEUM
COMPANY LP, a Delaware limited partnership (“MPC”), both referred to jointly as
the “Parties” and each individually as a “Party”.


WITNESSETH


WHEREAS, HST and MPC entered into that certain Transportation Services Agreement
dated January 1, 2015 (“Agreement”), whereby MPC desired to move Commodities on
the HST Pipeline Systems;


WHEREAS, the Agreement was amended via a First Amendment dated December 1, 2016
which removed certain Pipeline Systems from the Agreement;


WHEREAS, the Agreement was amended via a Second Amendment executed December 22,
2016 which modified the terms of the Agreement; and


WHEREAS, the Parties now desire to amend the Agreement as set forth herein;


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, MPC and HST agree to amend the Agreement as follows:


1.
Section 3.10 shall hereby be deleted in its entirety and replaced with the
following:



“HST may adjust the Toll Rates annually based on the FERC inflationary index for
interstate pipelines. If the FERC terminates its indexing methodology and does
not adopt a new methodology, the Parties will negotiate in good faith to
determine any adjustment to the Toll Rates. For the avoidance of doubt, any
action taken by the FERC during the Term in response to the D.C. Circuit Court
of Appeals remand of United Airlines, Inc. v. FERC, 827 F.3d 122 (D.C. Cir 2016)
which would reduce the ability of master limited partnerships (MLPs) to recover
income tax costs in rates, or would lower the amount of return on equity dollars
that can be recovered by MLPs in rates, shall have no impact on the Toll Rates.”


2.
Section 13.5 shall be added to the Agreement and shall read as follows:



“Section 13.5 Notwithstanding anything in this Agreement to the contrary, HST
shall have the right to terminate this Agreement immediately, and without
liability




--------------------------------------------------------------------------------





of any kind to MPC, in the event that HST files a tariff either with the FERC or
with any state regulatory commission for transportation service over the
Pipeline System.”


3. Capitalized terms used but not defined in this Amendment shall have the
meaning ascribed to such terms in the Agreement.    
4.     This Amendment may be executed in one or more counterparts, and in both
original form and one or more photocopies, each of which shall be deemed to be
an original, but all of which together shall be deemed to constitute one and the
same instrument.


5.     Except for the provisions of the Agreement specifically addressed in this
Amendment, all other provisions of the Agreement shall remain in full force and
effect.


IN WITNESS WHEREOF, HST and MPC have caused this Amendment to be duly executed,
all as of the date set forth above.


Marathon Petroleum Company LP
 
Hardin Street Transportation LLC
By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
By:
/s/ John S. Swearingen
 
By:
/s/ Timothy J. Aydt
 
 
 
 
 
Name:
John S. Swearingen
 
Name:
Timothy J. Aydt
 
 
 
 
 
Title:
Sr. V.P., Transportation and Logistics
 
Title:
President
 
 
 
 
 
 
 
 
 
 





